DETAILED ACTION

The present application (Application No. 16/261,020) is being examined under the first inventor to file provisions of the AIA .
This Application is a continuation of Application No. 14/553337, filed 11/25/2014, now abandoned.
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 15 July, 2022.


Status of Claims

Claims 1, 16, have been amended. Therefore, claims 1-20, are currently pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1, 16, as amended recite the limitation: “the subject matter of and the mode, means and time that the presented advertisement was presented to the user”. However, it is not clear what Applicant is attempting to encompass with the above recitation since this expression is vague, could have many meanings, and the specification as filed neither provides a definition nor an explanation for its meaning. In particular it is not clear what the specific meaning of “mode of presentation of an advertisement”, and “means of presentation of an advertisement” respectively, are, and what is the distinction between “mode” and “means”. Rather the original disclosure merely echoes this generic claimed language and fails to articulate any technical explanation for what specifically these generic features “mode of presentation of an advertisement”, and “means of presentation of an advertisement” are, and how they are distinguished from each other. Appropriate clarification and correction is required.
For purposes of examining these claims the Examiner is including in the office action rejection under U.S.C. 102/103 an explanation of the logic used to reject the specific elements from the claims  that the Examiner is referring to.



Subject Matter Eligibility - 35 USC § 101 (2019 PEG)
 
Step 1: The instant claims 1-20 are directed to a system, therefore the claims are directed to statutory categories of invention
Step 2A- Prong 1: The limitations recited above, as drafted, falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, in that they relate to commercial or legal interactions including advertising, marketing or sales activities or behaviors.
Step 2A- Prong 2: The claims require the conventional function of a point-of-sale (POS) payment terminal to be modified so that the computer processing and digital transmission technology within the POS terminal functions in a manner that was not intended.
Although the additional technical element(s) in the claims of "a computer server", "a data network", "software code", "a payment terminal", "a payment network" and "a processor", are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing and communicating), when  the claim elements are viewed as a whole, such modification of a POS terminal's components and programming to provide the parallel transmission of some or all of the secured data to a different location, and in a manner that does not affect its usual processing and transmissions, applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Accordingly, the claims integrate the abstract idea into a practical application. Thus, the claims are eligible.


Claim Interpretation

The instant invention teaches user registration, whereas such user registration is the only teaching of “a user explicitly providing a user identifier” (therefore presumably, an explicit transmission by the user of user identifiers at time of registration). This user registration information is stored. The instant invention further teaches that this user registration information is targeted with advertisement information, and user interactions with the targeted advertisement, by the user, are tracked.
The claimed invention further determines attribution of a purchase transaction by a user with a merchant to the advertisement information. 
The claimed invention further teaches that this tracking includes a transaction by the targeted user at a merchant payment terminal.
Somehow contained in this context, a person of ordinary skill in the art is expected to infer “a unique identifier provided by the user”. The claim language is vague and not clear as to what needs to happen to meet the language of the limitation: “receives a unique identifier provided by and identifying the user, the unique identifier stored in a database in communication with the server”. In view of this lack of clarity, the examiner is interpreting independent claims 1 and d 16 using this above claim interpretation.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 11, 13-15, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shastry et al. (US 2013/0159081) (hereinafter “Shastry9081”).

Regarding claim 1, Shastry9081 discloses: 
(a computer server, embodied in both hardware and software and connected to a data network, wherein the server). Ad-Track server 120 (a computer server) wherein, upon purchasing a product, the Ad-Track may obtain a purchase transaction confirmation 171 from a consumer, a merchant, a financial processing payment network/issuer (e.g., Visa, etc.) and/or the like. The Ad-Track server 120 may generate heuristics data based on the consumer's purchasing history and shopping patterns to provide individualized advertisement delivery. (see at least Shastry9081, fig. 1A-1C, ¶64).
System comprising processors, servers, memory, databases, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Shastry9081, fig. 1A-1B, 44, ¶59-65, 304-347) (processor) (memory) (computer readable media).

(receives a unique identifier provided by and identifying the user, the unique identifier stored in a database in communication with the server). Purchase request (e.g., credit card transaction) processed through a payment network, as per above, therefore a user identifier and account identifier are implicit (see at least Shastry9081, fig. 2A, ¶68, 75).
Examiner’ note: Regarding the limitation: b- (receives a unique identifier provided by and identifying the user, the unique identifier stored in a database in communication with the server), as explained, the instant specification mentions user registration, as the only teaching of a user explicitly providing a user identifier (transmission of a user identifier by the user). 
User registration with the Ad-Track (see at least Shastry9081, ¶68-69, 76, 83).
The Ad-Track server 220 may establish data records of registered consumers, merchants, past transactions 223 for storage in a database 219 (see at least Shastry9081, ¶83).

(receives advertisement information, regarding an advertisement presented to the user through identification via the unique identifier by an advertising provider, via data transmission sent by the advertising provider across the data network without the user causing the data transmission in response to being presented the advertisement). The Ad-Track may track consumer advertisement exposure (see at least Shastry9081, fig. 2, ¶74). Ad-purchase correlation (ad attribution). The Ad-Track server 120 may determine whether the consumer's purchase of the advertised product 108 should be attributed to the advertisement 103 exposure (see at least Shastry9081, fig. 1A, ¶60). The Ad-Track server 220 may store the consumer activity information, and correlate it with subsequently received purchasing information to determine whether the consumer's purchase is triggered by the advertisement (see at least Shastry9081, fig. 3A-3C, ¶71). Ad-Track server 220 may determine whether the purchase is correlated with any prior ad exposure activity 227 (see at least Shastry9081, fig. 3B-3C, ¶80).

(software code executing on a merchant payment terminal configured for transmitting, across a payment network associated with a financial institution, transaction information regarding financial transactions at the merchant).  The consumer may submit payment information to make a purchase request 224a with the merchant 250 (e.g., either at a physical merchant store, or an online shopping site, etc.) when the consumer is interested in the advertised products. (see at least Shastry9081, fig. 2A, ¶75). A payment network/issuer (e.g., Visa) 240 may receive and process the purchase request 224b from the merchant 250 (see at least Shastry9081, fig. 2, ¶79).

(wherein the software code causes the payment terminal to also transmit, during the transmitting of the transaction information across the payment network, at least a portion of each of said transmitted transaction information to the server via the data network). 
(wherein the server further receives, from said at least a portion of each transmitted transaction information transmitted by the payment terminal, user transaction information regarding a financial transaction between the merchant and the user presented the advertisement at the time of said financial transaction). 
The Ad-Track server 220 may obtain an indication of the user purchase from a purchase request 224b received from a merchant 220 (see at least Shastry9081, fig. 2, ¶79).

(the user transaction information comprising the unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction). Purchase request (e.g., credit card transaction) processed through a payment network, as per above, therefore a user identifier and account identifier (the unique identifier identifying said user) are implicit (see at least Shastry9081, fig. 2A, ¶68, 75). The purchase confirmation message 224c may include fields similar to that of the purchase request, including fields such as the product information, merchant information (an identification of said merchant), a timestamp (a time stamp), and/or the like. (see at least Shastry9081, fig. 2, ¶79).

(a processor, embodied in both hardware and software and in communication with the server). 
(extracts data from the received advertisement information regarding subject matter and mode, means and time of the presenting of said advertisement to the user, determines, using the stored unique identifier and the extracted data, the subject matter of and the mode, means and time that the presented advertisement was presented to the user).
As explained above, Shastry9081 teaches: Extracting advertisement exposure information and correlating ad exposure with payment transaction proceed via payment network, and further teaches:  In the context of a payment authorization transaction via a payment network the Ad-Track server 220 (processor as claimed), obtains/receives transaction data from a merchant and determines in real time an attribution of the this purchase transaction to previous advertisement exposure.
(subject matter). Sweaters for men (see at least Shastry9081, fig. 5A-5C, see also ¶73, 100-104, 123, 129). Women’s dresses (see at least Shastry9081, ¶123).
(the mode).  Hyperlinked textual ads (see at least Shastry9081, fig. 5A-5C). Floating window advertisement (see at least Shastry9081, fig. 5B, ¶132). Google ads (see at least Shastry9081, fig. 5A-5D). Website ads (see at least Shastry9081, fig. 5A-5D.) Text message ads (see at least Shastry9081, fig. 5E).
(means as claimed). System comprising processors, servers, memory, computer readable media, interfaces and software instructions stored in memory as explained above (see at least Shastry9081, fig. 1A-1B, 44, ¶59-65, 304-347), configured and therefore representative of the means (means as claimed) to enable online presentation of advertisements to a user and further enable the Ad-Track server to track this advertisements exposure data for the purpose of making possible steps of correlating this tracked ad exposure data with purchase activity. 
 (time that the presented advertisement was presented to the user). Time-stamp (see at least Shastry9081, ¶103).

(determines, using the user transaction information and the extracted data, if the financial transaction with the user is associated with the subject matter of the presented advertisement).
(determines, using the user transaction information, if the financial transaction with the user occurred within a predetermined period of time from the presenting of said advertisement to the user).
(provides an indication that the presented advertisement was effective with respect to its presentation to the user if the financial transaction with the user is so determined to be within the predetermined period of time and associated with the subject matter of the presented advertisement).
Ad-purchase correlation (ad attribution) as explained above (see at least Shastry9081, fig. 1A, 3A-3C, ¶60, 71, 80). Further it is noted, any determination that attribution is indeed present as taught by Shastry9081, is a determination of efficacy (advertisement was effective). 
(predetermined period of time), A week. (see at least Shastry9081, ¶108, “if the consumer has repeatedly clicked on the advertisement by the same merchant (e.g., Banana Republic) within a period of time (e.g., a week) the correlation rule may acknowledge a subsequent purchase as a result of ad exposure”).

Regarding claim 2, discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
Shastry9081 further discloses: (wherein the transmitted at least a portion of each of said transaction information comprises data representing a payment account number used by the user for the financial transaction with the merchant, wherein the unique identifier of the user includes the data representing the payment account number).
As explained in the rejection of the parent claims, Shastry9081 teaches: A payment network/issuer (e.g., Visa) 240 may receive and process the purchase request 224b from the merchant 250 (see at least Shastry9081, fig. 2, ¶79) and the Ad-Track server 220 may obtain an indication of the user purchase from a purchase request 224b received from a merchant 220 (see at least Shastry9081, fig. 2, ¶79). Since the purchase request includes a payment account number, then the Ad-Track server 220 may obtain an indication of the payment account number used by the user for the financial transaction with the merchant.

Regarding claim 5, Shastry9081 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Shastry9081 further discloses: The combined system of Wu6706 and Amaro7547 teaches: (wherein a matching agent initially receives said advertising information and user transaction information, and provides a determination that said user transaction involves a good or service that is the subject matter of the presented advertisement to the server via the data network). As explained in the rejection of claim 1, Shastry9081 teaches: Functionality for attributing a purchase transaction to previous ad impressions. as explained in the rejection of claim 1.

Regarding claim 6, Shastry9081 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Shastry9081 further discloses: (wherein the system receives multiple unique identifiers identifying the user with the advertisement efficacy tracking system prior to the presenting of the advertisement to the user).
For example, the Ad-Track may identify, from the aggregated data, that a household entity with identifier H123 may include a user entity with identifier John Q. Public and social identifier john.q.public@facebook.com, a second user entity with identifier Jane P. Doe with social identifier jpdoe@twitter.com, a computer entity with identifier IP address 192.168.4.5, a card account entity with identifier ****1234, a bank issuer entity with identifier AB23145, a merchant entity with identifier Acme Stores, Inc. where the household sub-entities make purchases, and/or the like. (see at least Shastry9081, ¶170). Therefore Shastry9081 teaches “multiple unique identifiers identifying the user” as claimed.

Regarding claim 7, Shastry9081 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Shastry9081 further disclose: (wherein said advertisement information comprises one or more of format of advertisement, location, subject matter, time stamp, and merchant name). Banana Republic ad with merchant name’s indicia (merchant name)  (see at least Shastry9081, fig. 5A-5C),

Regarding claim 8, Shastry9081 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Shastry9081 further disclose: (user's name).  “John Smith” (see at least Shastry9081, ¶89).
Examiner’s note: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of identifier is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05 .

Claim 9, Shastry9081 discloses: All the limitations of the corresponding parent claims (claims 1) as per the above rejection statements.
Shastry9081 further disclose: (wherein said advertisement is presented to said user as an offline advertisement,)
Ad-Track may assist advertisers (e.g., merchants, etc.) close the loop between online/offline advertising and consumer's purchases while creating an incentive model for all participants (see at least Shastry9081, ¶56).
Within embodiments, in one implementation, the consumer "John Smith" 102, instead of clicking and viewing an Internet ad as shown in FIG. 1A, may walk into a computer store 150 and obtain information from a sales representative no for a featured product. In one implementation, such in-person interaction 116 including exposure to advertisements may not be able to be tracked by monitoring the consumer's online activities. (see at least Shastry9081, ¶56),
In-person interaction 116 including exposure to advertisements (offline advertisement) (see at least Shastry9081, ¶61). The Ad-Track may track such in-store advertisement exposure via a store injection component 117 instantiated with the consumer's mobile wallet 101. For example, the consumer's mobile wallet 101 may track the consumer's store check-in showing the consumer has spent significant time with the merchant store 124. (see at least Shastry9081, ¶62),
In one implementation, when the consumer "John Smith" 102 makes a subsequent purchase, e.g., via an Internet shopping site 122, the Ad-Track server 120 may generate heuristics that the purchase is a result of the in-store advertisement and sales work. The Ad-Track server 120 may then distribute a contingent ad fee 116 to the retailer, e.g., the computer store 150. (see at least Shastry9081, ¶63),
(wherein the unique identifier identifying the user includes a location identifier of a mobile device of the user). In one implementation, the consumer operating a mobile wallet 203 may obtain store injection data 255a from the merchant store, and forward such injection data 255b indicating consumer activities in a physical merchant sore to the consumer data aggregator 270. In one implementation, the store injection data 255a-b may comprise the consumer's GPS location information, duration of the stay, price-checking using barcode/QR code scanning via the mobile wallet, and/or the like (see at least Shastry9081, ¶88).

Regarding claim 9: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of advertisement (i.e. offline, online, banner, search engine, or social networking site as claimed) is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05 The Examiner understands the advertisements disclosed in Wu6706 in view of Amaro7547 satisfy the claims as currently written.

Regarding claims 11, 14, Shastry9081 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statement.
Shastry9081 further discloses: 
(wherein said advertisement is presented to said user as an online advertisement).
(wherein said online advertisement is a social networking site advertisement).
Receiving an advertisement via an online channel, social media, etc, wherein the consumer may interact with the ads 418, e.g., click-through, etc. Such activities may be captured by the aggregator for analysis. (see at least Shastry9081, ¶121).

Regarding claim 13, Shastry9081 discloses: All the limitations of the corresponding parent claims (claims 1 and 11) as per the above rejection statements.
Shastry9081 further discloses: (wherein said online advertisement is a search engine advertisement). Search engine advertisements (see at least Shastry9081, fig. 5A-5C).
 
Regarding claims 11, 13-14: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of advertisement (i.e. offline, online, banner, search engine, or social networking site as claimed) is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05 The Examiner understands the advertisements disclosed in Shastry9081 satisfy the claims as currently written.
   
Regarding claim 15, Shastry9081 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
Shastry9081 further discloses: Ad-Track database (see at least Shastry9081, fig. 44, ¶325). System comprising processors, servers, memory, databases, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Shastry9081, fig. 1A-1B, 44, ¶59-65, 304-347) (processor) (memory) (computer readable media).


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 16-20, are rejected under 35 U.S.C. 103 as being unpatentable over Shastry et al. (US 2013/0159081) (hereinafter “Shastry9081”), in view of Wang et al. (US 2014/0222599) (hereinafter “Wang2599”).

Regarding claims 3, 4, 17, Shastry9081 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claim 16; respectively) as per the above rejection statements.
Shastry9081 does not explicitly disclose:
(wherein the data representing the payment account number comprises a tokenization of the payment account number).
(wherein the software code is further configured to cause the payment terminal to cause the tokenization of the payment account number). 
However, Wang2599 teaches a networked transaction system in which consumers engages in a transaction with their payment credit card devices. The POS terminal can either extract primary account number data along with expiration date, etc. to forward on to the authorization process, or a token or other account identifier substitute may be generated or stored in the payment device instead of the primary account number. This tokenized data can then be used for the settlement process. (see at least Wang2599, ¶123). 
Shastry9081 likewise discloses: Anonymous user data. The user may select a secure authorization of the transaction by selecting the cloak button 3322 to effectively cloak or anonymize some (e.g., pre-configured) or all identifying information Anonymous user data (see at least Shastry9081, ¶238).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shastry9081 to include the specific tokenization elements as claimed. The rationale for combining in this manner is that both Shastry9081, and Wang2599 are both directed towards consumer purchase transaction environments. Furthermore, the Examiner understands that implementing the tokenization procedures of Wang2599 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for the combined system of Shastry9081 to implement the tokenization procedures of Wang2599 because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tokenization procedures into similar networked transaction systems. Further, this applied tokenization expansion procedures of Wang2599 to the system of Shastry9081 would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a more private and secure settlement process by substituting tokens for payment account numbers.

Regarding claim 16, Shastry9081 discloses: 
(a computer server, embodied in both hardware and software and connected to a data network, wherein the server). Ad-Track server 120 (a computer server) wherein, upon purchasing a product, the Ad-Track may obtain a purchase transaction confirmation 171 from a consumer, a merchant, a financial processing payment network/issuer (e.g., Visa, etc.)  and/or the like. The Ad-Track server 120 may generate heuristics data based on the consumer's purchasing history and shopping patterns to provide individualized advertisement delivery. (see at least Shastry9081, fig. 1A-1C, ¶64).
System comprising processors, servers, memory, databases, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Shastry9081, fig. 1A-1B, 44, ¶59-65, 304-347) (processor) (memory) (computer readable media).

(receives a unique identifier provided by and identifying the user, the unique identifier stored in a database in communication with the server). Purchase request (e.g., credit card transaction) processed through a payment network, as per above, therefore a user identifier and account identifier are implicit (see at least Shastry9081, fig. 2A, ¶68, 75).
Examiner’ note: Regarding the limitation: (receives a unique identifier provided by and identifying the user, the unique identifier stored in a database in communication with the server), as explained, the instant specification mentions user registration, as the only teaching of a user explicitly providing a user identifier (transmission of a user identifier by the user). 
User registration with the Ad-Track (see at least Shastry9081, ¶68-69, 76, 83).
The Ad-Track server 220 may establish data records of registered consumers, merchants, past transactions 223 for storage in a database 219 (see at least Shastry9081, ¶83).

(receives advertisement information, regarding an advertisement presented to the user through identification via the unique identifier by an advertising provider, via data transmission sent by the advertising provider across the data network without the user causing the data transmission in response to being presented the advertisement).
The Ad-Track may track consumer advertisement exposure (see at least Shastry9081, fig. 2, ¶74). Ad-purchase correlation (ad attribution). The Ad-Track server 120 may determine whether the consumer's purchase of the advertised product 108 should be attributed to the advertisement 103 exposure (see at least Shastry9081, fig. 1A, ¶60). The Ad-Track server 220 may store the consumer activity information, and correlate it with subsequently received purchasing information to determine whether the consumer's purchase is triggered by the advertisement (see at least Shastry9081, fig. 3A-3C, ¶71). Ad-Track server 220 may determine whether the purchase is correlated with any prior ad exposure activity 227 (see at least Shastry9081, fig. 3B-3C, ¶80).

(wherein the advertisement information comprises format of advertisement, subject matter of the advertisement, and time stamp the advertisement is presented to the user).
(time that the presented advertisement was presented to the user). Time-stamp (see at least Shastry9081, ¶103).
 (subject matter). Sweaters for men (see at least Shastry9081, fig. 5A-5C, see also ¶73, 100-104, 123, 129). Women’s dresses (see at least Shastry9081, ¶123).
(format of advertisement).  Hyperlinked textual ads (see at least Shastry9081, fig. 5A-5C). Floating window advertisement (see at least Shastry9081, fig. 5B, ¶132). Google ads (see at least Shastry9081, fig. 5A-5D). Website ads (see at least Shastry9081, fig. 5A-5D.) Text message ads (see at least Shastry9081, fig. 5E).

(software code executing on a merchant payment terminal configured for transmitting, across a payment network associated with a financial institution, transaction information regarding financial transactions at the merchant). The consumer may submit payment information to make a purchase request 224a with the merchant 250 (e.g., either at a physical merchant store, or an online shopping site, etc.) when the consumer is interested in the advertised products. (see at least Shastry9081, fig. 2A, ¶75). A payment network/issuer (e.g., Visa) 240 may receive and process the purchase request 224b from the merchant 250 (see at least Shastry9081, fig. 2, ¶79).

(wherein the software code causes the payment terminal to also transmit, during the transmitting of the transaction information across the payment network, at least a portion of each of said transmitted transaction information to the server via the data network).
(wherein the server further receives, from said at least a portion of each transmitted transaction information transmitted by the payment terminal user transaction information regarding a financial transaction between the merchant and the user presented the advertisement at the time of said financial transaction,).
The Ad-Track server 220 may obtain an indication of the user purchase from a purchase request 224b received from a merchant 220 (see at least Shastry9081, fig. 2, ¶79).

(the user transaction information comprising the unique identifier identifying said user, an identification of said merchant, and a time stamp of said financial transaction).  Purchase request (e.g., credit card transaction) processed through a payment network, as per above, therefore a user identifier and account identifier (the unique identifier identifying said user) are implicit (see at least Shastry9081, fig. 2A, ¶68, 75). The purchase confirmation message 224c may include fields similar to that of the purchase request, including fields such as the product information, merchant information (an identification of said merchant), a timestamp (a time stamp), and/or the like. (see at least Shastry9081, fig. 2, ¶79).

(a processor, embodied in both hardware and software and in communication with the server). 
(extracts data from the received advertisement information regarding subject matter and mode, means and time of the presenting of said advertisement to the user, determines, using the stored unique identifier and the extracted data, the subject matter of and the mode, means and time that the presented advertisement was presented to the user).
(determines, using the stored unique identifier and the extracted data, the subject matter of and the mode, means and time that the presented advertisement was presented to the user).
As explained Shastry9081, teaches extracting advertisement exposure information and correlating ad exposure with payment transaction proceed via payment network 
In the context of a payment authorization transaction via a payment network the Ad-Track server 220 (processor as claimed), obtains/receives transaction data from a merchant and determines in real time an attribution of the this purchase transaction to previous advertisement exposure.
 (subject matter). Sweaters for men (see at least Shastry9081, fig. 5A-5C, see also ¶73, 100-104, 123, 129). Women’s dresses (see at least Shastry9081, ¶123).
(the mode).  Hyperlinked textual ads (see at least Shastry9081, fig. 5A-5C). Floating window advertisement (see at least Shastry9081, fig. 5B, ¶132). Google ads (see at least Shastry9081, fig. 5A-5D). Website ads (see at least Shastry9081, fig. 5A-5D.) Text message ads (see at least Shastry9081, fig. 5E).
(means as claimed). System comprising processors, servers, memory, computer readable media, interfaces and software instructions stored in memory as explained above (see at least Shastry9081, fig. 1A-1B, 44, ¶59-65, 304-347), configured and therefore representative of the means (means as claimed) to enable online presentation of advertisements to a user and further enable the Ad-Track server to track this advertisements exposure data for the purpose of making possible steps of correlating this tracked ad exposure data with purchase activity. 
(time that the presented advertisement was presented to the user). Time-stamp (see at least Shastry9081, ¶103).

(determines, using the user transaction information and the extracted data, if the financial transaction with the user is associated with the subject matter of the presented advertisement).
(determines, using the user transaction information, if the financial transaction with the user occurred within a predetermined period of time from the presenting of said advertisement to the user).
(provide an indication that the presented advertisement was effective with respect to its presentation to the user if the financial transaction with the user is so determined to be within the predetermined period of time and associated with the subject matter of the presented advertisement).
Ad-purchase correlation (ad attribution) as explained above (see at least Shastry9081, fig. 1A, 3A-3C, ¶60, 71, 80). Further it is noted, any determination that attribution is indeed present as taught by Shastry9081, is a determination of efficacy (advertisement was effective). 
(predetermined period of time). A week. (see at least Shastry9081, ¶108, “if the consumer has repeatedly clicked on the advertisement by the same merchant (e.g., Banana Republic) within a period of time (e.g., a week) the correlation rule may acknowledge a subsequent purchase as a result of ad exposure”).

Shastry9081 does not explicitly disclose: (wherein said at least a portion of said transaction information comprises a token representing a payment account number used by the user for a financial transaction with the merchant).
However, Wang2599 teaches a networked transaction system in which consumers engages in a transaction with their payment credit card devices. The POS terminal can either extract primary account number data along with expiration date, etc. to forward on to the authorization process, or a token or other account identifier substitute may be generated or stored in the payment device instead of the primary account number. This tokenized data can then be used for the settlement process. (see at least Wang2599, ¶123). 
Shastry9081 likewise discloses: Anonymous user data. The user may select a secure authorization of the transaction by selecting the cloak button 3322 to effectively cloak or anonymize some (e.g., pre-configured) or all identifying information Anonymous user data (see at least Shastry9081, ¶238).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shastry9081 to include the specific tokenization elements as claimed. The rationale for combining in this manner is that both Shastry9081, and Wang2599 are both directed towards consumer purchase transaction environments. Furthermore, the Examiner understands that implementing the tokenization procedures of Wang2599 is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for the combined system of Shastry9081 to implement the tokenization procedures of Wang2599 because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tokenization procedures into similar networked transaction systems. Further, this applied tokenization expansion procedures of Wang2599 to the system of Shastry9081 would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a more private and secure settlement process by substituting tokens for payment account numbers.

Regarding claim 18, Shastry9081 in view of Wang2599 discloses: All the limitations of the corresponding parent claims (claim 16) as per the above rejection statement.
Shastry9081 further discloses: (wherein a matching agent initially receives said advertising information and user transaction information, and provides a determination that said user transaction involves a good or service that is the subject matter of the presented advertisement to the server via the data network). As explained in the rejection of claim 16, Shastry9081 teaches: Functionality for attributing a purchase transaction to previous ad impressions. 

Regarding claim 19, Shastry9081 in view of Wang2599 discloses: All the limitations of the corresponding parent claims (claim 16) as per the above rejection statement.
Shastry9081 further discloses: (wherein the system receives multiple unique identifiers identifying the user with the advertisement efficacy tracking system prior to the presenting of the advertisement to the user). For example, the Ad-Track may identify, from the aggregated data, that a household entity with identifier H123 may include a user entity with identifier John Q. Public and social identifier john.q.public@facebook.com, a second user entity with identifier Jane P. Doe with social identifier jpdoe@twitter.com, a computer entity with identifier IP address 192.168.4.5, a card account entity with identifier ****1234, a bank issuer entity with identifier AB23145, a merchant entity with identifier Acme Stores, Inc. where the household sub-entities make purchases, and/or the like. (see at least Shastry9081, ¶170),


Regarding claim 20, Shastry9081 in view of Wang2599 discloses: All the limitations of the corresponding parent claims (claim 16) as per the above rejection statement.
Shastry9081 further disclose: (user's name).  “John Smith” (see at least Shastry9081, ¶89).
Examiner’s note: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of identifier is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05 .


Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Shastry et al. (US 2013/0159081) (hereinafter “Shastry9081”), in view of Zito et al. (US 2006/0059277) (hereinafter “Zito9277”).

Regarding claim 10, Shastry9081discloses: All the limitations of the corresponding parent claims (claims 1 and 9) as per the above rejection statements.
As explained in the rejection of claim 9, Shastry9081 teaches: Correlating (attributing) exposure to offline advertisement and user location data with a subsequent purchase transaction.
Shastry9081 does not explicitly disclose: (wherein said offline advertisement is physical advertising signage).
However, Zito9277 discloses: The present invention can detect user exposure to visual media such as billboards, for example by determining, based on a GPS reading on a user's location, that the user is driving past a billboard. Such media exposure events can be tracked and correlated with purchases. In one embodiment, such exposure can be tracked along with exposure to audio media items, so as to obtain a complete overview of the effectiveness of an advertising campaign that includes billboard, radio advertisements, and the like. (see at least Zito9277, ¶53).
At a Network Operations Center (NOC) 106, the MCD signatures are compared 407 with signatures derived from the broadcast audio, so as to detect and identify media items to which the user has been exposed. In this manner, the present invention is able to determine, with great specificity, which media items a user has been exposed to, and the particulars of such exposure (including number of repetitions, location of exposure, correlation to buying behavior, and the like). GPS or other location data can also be used in analyzing the media exposure. From this correlation and analysis, reports are generated 408 and output. The present invention thus provides a mechanism for determining degrees of penetration and effectiveness for media content items such as advertisements. In addition, since users carry MCDs with them, the system of the present invention is able to detect exposure at any location, include within the home and outside the home. (see at least Zito9277, ¶26).
Purchasing tracking server 117 can collect purchase information from sources 116 for use in assisting correlation server 115, such as by tracking the use of a particular credit card that is in the possession of the user (see at least Zito9277, ¶57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further expand the ability in  Shastry9081 of correlating offline exposure to ads and user location information with a subsequent purchasing transaction, to include public billboard, offline advertisements in association with location determination, as taught by Zito9277, since this expansion broadens the scope of ad channel types that can be used in the efficacy or attribution determination. 
In addition, one of ordinary skill in the art at the time of the invention would have been motivated to expand Shastry9081 with Zito9277 in this way, since doing so is applying a known technique (correlating offline advertisement displayed via physical advertising signage with a subsequent purchasing transaction as taught by both Shastry9081 and Zito9277) to improve a similar method (method for correlating offline exposure to ads and user location data with a subsequent purchasing transaction as taught by both Shastry9081 and Zito9277) in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art.

Regarding claim 10: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of advertisement (i.e. offline, online, banner, search engine, or social networking site as claimed) is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05 The Examiner understands the advertisements disclosed in Wu6706 in view of Amaro7547 satisfy the claims as currently written.



Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Shastry et al. (US 2013/0159081) (hereinafter “Shastry9081”), in view of Gunawardana et al. (US 2011/0302024) (hereinafter “Gunawardana2024”).

Regarding claim 12, Shastry9081 discloses: All the limitations of the corresponding parent claims (claims 1 and 11) as per the above rejection statements.
Wu6706 further disclose: Online advertisement in the context of a social network 22 and location based targeting (see at least Wu6706, ¶22, 49, 72), but does not explicitly disclose: (wherein said online advertisement is a banner advertisement).
However Gunawardana2024 discloses: The state-of-the-art in online advertising may be a display ad, a contextual ad, or a search advertisement that may be paid for on a per-impression, selection, or action basis. A display advertisement is a banner advertisement or other type of advertisement with a visual display. (see at least Gunawardana2024, ¶4).
It would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to include banner advertisements as taught by Gunawardana2024, among the types of advertisements displayed by the system and method of Shastry9081. The motivation to do so by one of ordinary skill in the art before the effective filing date of the claimed invention is that a banner advertisement is one of a finite number of identified, predictable types of online display advertisements (a finite number of identified, predictable potential solutions) to the recognized need of presenting display advertisements, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Examiner’s note: Although the limitation has been addressed in view of prior art, the Examiner notes that the particular type of identifier is considered non-functional descriptive material, of which does not explicitly alter or impact the steps of the method in such a way as to establish a new and unobvious functional relationship with the method as claimed. As such, the non-functional descriptive material limitation can be given little to no patentable weight. See MPEP 2111.05.


Response to Arguments

Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.

35 U.S.C. 101 
Applicant's arguments regarding are persuasive. The 35 U.S.C. 101 rejection is withdrawn. 

35 U.S.C. 102/103
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. New grounds of rejection are presented
The amended independent claims now recite that the “at least a portion of each of said transmitted transaction information to the server via the data network” is transmitted concurrently with the payment authorization across the payment network. The amended claims now clarify that “the data network” through which the transmission takes place is now “the payment network”. The amended language narrows the broad scope of the claims previously recited provided by “the data network”.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681